   Case 16-10027-SMT    Doc 131    Filed 12/19/18 Entered 12/19/18 13:12:04   Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: December 18, 2018




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    CARLOS ROBERTO ALLEN,                  )     Case No. 16-00023
                                           )     (Chapter 7)
                    Debtor.                )
    ____________________________           )
                                           )
    DOUGLASS SLOAN,                        )
                                           )
                                           )
                       Plaintiff,          )
                                           )
                 v.                        )     Adversary Proceeding No.
                                           )     16-10027
    CARLOS ROBERTO ALLEN,                  )
                                           )     Not for publication in
                                           )     West’s Bankruptcy Reporter.
                        Defendant.         )

                    MEMORANDUM DECISION AND ORDER RE
     PROPOSED WRITS OF ATTACHMENT AND POSTJUDGMENT INTEREST ON COSTS

         The plaintiff has filed two proposed writs of attachment

    regarding the $1,427.18 in costs awarded by the Memorandum

    Decision and Order re Bill of Costs entered on April 24, 2018, as

    part of the judgment entered in the plaintiff’s favor on

    September 21, 2017.      The proposed writs use a wrong date for
Case 16-10027-SMT   Doc 131    Filed 12/19/18 Entered 12/19/18 13:12:04   Desc Main
                              Document Page 2 of 4


 interest to begin accruing on the $1,427.18 in costs, and a wrong

 interest rate.

      Postjudgment interest is calculated pursuant to the

 provisions of 28 U.S.C. § 1961(a).          According to § 1961(a), the

 postjudgment interest calculation starts on the “date of the

 entry of the judgment, at a rate equal to the weekly average

 1-year constant maturity Treasury yield, as published by the

 Board of Governors of the Federal Reserve System, for the

 calendar week preceding[] the date of the judgment” (footnote

 omitted).   Accordingly, the interest calculation for the judgment

 awarded to the plaintiff begins on the date of the original

 judgment: September 21, 2017.         See   BankAtlantic v. Blythe

 Eastman Paine Webber, Inc., 12 F.3d 1045, 1052 (11th Cir. 1994);

 Lane v. Capital Acquisitions and Mgmt. Co., 554 F.Supp.2d 1345,

 1355 (S.D. Fla. 2008).       Continuing with the application of

 § 1961(a) to this case, for the week ending on September 15,

 2017, the week preceding the entry of the judgment, the average

 1-year constant maturity Treasury yield, as published by the




                                        2
Case 16-10027-SMT   Doc 131    Filed 12/19/18 Entered 12/19/18 13:12:04    Desc Main
                              Document Page 3 of 4


 Board of Governors of the Federal Reserve System, was 1.27%

 (1.272% rounded to 1.27%) per annum.1

      Accordingly, the writs of attachment need to be revised to

 recite that: (1) on April 24, 2018, costs of $1,427.18 were

 awarded against Carlos Allen and made part of the judgment

 entered on September 21, 2017, and (2) the sum of $1,427.18 in

 costs, together with interest accruing after September 21, 2017,

 at the rate of 1.27 percent per annum compounded annually, in

 accordance with 28 U.S.C. § 1961, remains unpaid.              The plaintiff

 also needs to re-calculate in the new writs the amount that the

 plaintiff is owing as of a set date, with additional interest

 accruing after that date.2        It is thus




      1
         For the five days of Monday, September 11, 2017, through
 Friday, September 15, 2017 (the week preceding September 21,
 2017, the Federal Reserve’s website reveals at:


      https://www.federalreserve.gov/datadownload/Choose.aspx?rel=
      H15

 that the 1-year constant maturity Treasury yield rates were
 1.24%, 1.27%, 1.27%, 1.28%, and 1.3% per annum.
      2
         As of September 21, 2018, a full year’s interest
 increased the original amount owed of $1,427.18 by 1.27%                 to
 $1,465.71. Because the interest is compounded annually,                  the
 $1,465.71 will bear interest from September 21, 2018, at                 1.27%
 compounded annually. As of December 19, 2018, $1,468.68                  is owed,
 with interest accruing thereafter at $.051 per day until                 the next
 anniversary of the judgment, September 21, 2019.

                                        3
Case 16-10027-SMT                                                                              Doc 131    Filed 12/19/18 Entered 12/19/18 13:12:04   Desc Main
                                                                                                         Document Page 4 of 4




                               ORDERED that the plaintiff shall file revised proposed writs

 of attachment in accordance with this order.

                                                                                                                             [Signed and dated above.]

 Copies to: All counsel of record.




 R:\Common\TeelSM\Judge Temp Docs\Sloan v. Allen - Fix Interest Rate on Bill of Costs_v5.wpd
                                                                                                                     4
